--------------------------------------------------------------------------------


CONFIDENTIAL EXECUTION VERSION

NOTE EXCHANGE AGREEMENT

     This NOTE EXCHANGE AGREEMENT (this “Agreement”), dated as of April 4, 2014,
among CSD HOLDINGS LLC, a Delaware limited liability company (the “Lender”),
NAKED BRAND GROUP INC., a Nevada corporation (“NBGI”), and NAKED INC., a Nevada
corporation (“Naked” and together with NBGI, the “Borrowers”).

WHEREAS:

A.

The Lender is the lawful owner and holder of that certain Promissory Note dated
as of December 24, 2013 (as amended, restated or otherwise modified from time to
time, the “Kalamalka Note”); and the total amount outstanding under the
Kalamalka Note is Seventy Five Thousand and No/100 United States Dollars
(USD$75,000.00), plus any accrued and unpaid interest thereon (collectively, the
“Indebtedness”).

    B.

Pursuant to that certain Agency and Interlender Agreement, dated as of November
14, 2013 (as may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Kalamalka Agent Agreement”), among Kalamalka
Partners Ltd. (“Kalamalka”), the Lender and the other lenders set forth therein,
Kalamalka is the designated agent for the Lender in respect of the Kalamalka
Note.

    C.

The Kalamalka Note is secured by (i) that certain Security Agreement, dated as
of November 14, 2013 (as may be amended, amended and restated, supplemented or
otherwise modified from time to time), made by NBGI in favor of Kalamalka for,
among others, the Lender and (ii) that certain Security Agreement, dated as of
November 14, 2013 (as may be amended, amended and restated, supplemented or
otherwise modified from time to time), made by Naked in favor of Kalamalka for,
among others, the Lender.

    D.

Naked requires funds to expand its inventory and sales operations, and, in order
to raise funds for that purpose, NBGI desires to issue certain secured
convertible promissory notes (individually, the “Bridge Note” and collectively,
the “Bridge Notes”) to a group of accredited investors (as defined in applicable
U.S. federal securities legislation), including, without limitation, Carole
Hochman, who is Lender’s designee, (collectively, the “ Bridge Lenders”) in
connection with an agency and interlender agreement to be entered into as of the
date hereof. The Bridge Notes shall be converted into and exchanged (in whole or
in part) for the securities to be issued by NBGI in connection with a round of
equity financing through a future private placement of certain secured
convertible debentures.

    E.

The Lender, as the owner and holder of the Kalamalka Note, and the Borrowers, as
the issuers of and borrowers under the Kalamalka Note, desire to have the
Indebtedness evidenced by the Kalamalka Note severed and exchanged in its
entirety for Indebtedness evidenced by a Bridge Note; and, in connection
therewith, the Lender desires to have such Bridge Note issued to Carole Hochman,
its designee.

NOW THEREFORE THE PARTIES HERETO AGREE as follows:

1.

On and after the date hereof, the Indebtedness evidenced by the Kalamalka Note,
of which the entire amount is outstanding, shall be, and hereby is, severed and
exchanged in its entirety for the Indebtedness evidenced by the Bridge Note.

    2.

Simultaneously herewith, the Bridge Note shall be executed and delivered by NBGI
to Carole Hochman, who is hereby designated by the Lender as having the right to
receive such Bridge Note, in complete severance and substitution for the
Kalamalka Note, which shall be tendered by the Lender to NBGI in exchange
therefor.


--------------------------------------------------------------------------------


3.

The Indebtedness evidenced by the Bridge Note is, in the aggregate, equal to the
Indebtedness evidenced by the Kalamalka Note, and shall be secured by that
certain Security Agreement, dated as of the date hereof, among NBGI and the
Bridge Lenders, in which NBGI granted to the Bridge Lenders a security interest
in certain collateral to secure the Bridge Notes (the “Bridge Security
Agreement”). For the avoidance of doubt, nothing contained in this Agreement or
the Bridge Notes shall be deemed to alter the Indebtedness evidenced by the
Kalamalka Note which, pursuant to this Agreement, is replaced in its entirety
with the Bridge Note and shall be secured by the Bridge Security Agreement.

    4.

Severability. If any provision of this Agreement is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Agreement shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest.

    5.

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each of the parties hereto
hereby agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in The City of New York, County of New York (the “New York
Courts” ). Each of the parties hereto hereby irrevocably submit to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder (including with respect to the enforcement of this Agreement), and
hereby irrevocably waive, and agree not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper. Each of the
parties hereto hereby irrevocably waive personal service of process and consents
to process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to the other at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each of the parties hereto hereby irrevocably waive, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

    6.

Counterparts. This Amendment may be executed and delivered (including by
facsimile and other electronic transmission) in one or more counterparts, and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement.

[Signature Page Follows]

2

--------------------------------------------------------------------------------

[exhibit10-5x3x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-5x4x1.jpg]


--------------------------------------------------------------------------------